Citation Nr: 1217915	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in at


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain prior to September 26, 2003.
 
2.  Entitlement to a rating in excess of 40 percent for a lumbosacral strain from September 26, 2003 to June 18, 2005.
 
3.  Entitlement to a rating in excess of 40 percent for a lumbosacral strain from June 18, 2005.

(The issue of entitlement to service connection for a hearing loss is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In a January 2009 remand, the Board found no evidence that the Veteran disagreed with a RO decision regarding the staged disability ratings assigned for his service-connected lumbosacral strain.  A new review of the record shows that in March 2006, the Veteran received a February 2006 Statement of the Case in which the RO provided notice of the assignment of staged evaluations of 20 percent prior to September 23, 2006, and 40 percent thereafter for a lumbosacral strain.  In April 2006, the Veteran submitted a substantive appeal to the September 2005 decision.  While the Veteran in May 2006 received a rating decision informing him of the increase provided in the statement of the case, there is no evidence the Veteran withdrew his appeal for a higher rating, or that he was content with the assigned staged ratings.  As such, the staged increased rating claims regarding his lumbosacral strain are addressed in this decision.
 
The issue of entitlement to an increased rating for residuals of a right knee injury has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the RO for appropriate action.  
 
The issue of entitlement to a rating in excess of 40 percent for a lumbosacral strain from June 18, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's lumbosacral strain was not manifested by a severe limitation of motion.
 
2.  From September 26, 2003 to June 17, 2005, the Veteran's lumbosacral strain was manifested by forward thoracolumbar flexion limited to 30 degrees; but not by ankylosis.
 
3.  Throughout the appellate term the Veteran's lumbosacral strain was not manifested by incapacitating episodes as that term is defined by 38 C.F.R. § 4.71a. 
 

CONCLUSION OF LAW

1.  Prior to September 26, 2003, the criteria for an evaluation in excess of 20 percent for a lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a , Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).
 
2.  From September 26, 2003 to June 18, 2005, the criteria for a rating in excess of 40 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.

The claims file contains service treatment records, Social Security Administration records, and VA records.  The Veteran was provided a VA examinations in June 2005.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 . 

Increased Ratings--Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or-as concerns the prior spine rating criteria, may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 
 
Significantly, however, under the General Rating Formula for Diseases and Injuries of the Spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's lumbosacral strain.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126  .
 
The Veteran is currently in receipt of staged ratings for his lumbosacral strain.  His lumbosacral strain is rated 20 percent prior to September 26, 2003, and 40 percent thereafter.  The effective date of his increase to 40 percent coincides with a change in rating regulations.  The regulation as it existed prior to the change is applicable to a claimant's claim for the period prior to the date of the regulatory change, and thereafter if more favorable to the appellant.  The revised regulation is only applicable from the effective date of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
Ratings for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) were revised effective September 26, 2003.  Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Under that diagnostic code, a maximum 40 percent rating was warranted when there is listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 
 
Alternatively, the Veteran's lumbosacral strain could be rated under Diagnostic Code 5292 for limitation of motion of the lumbar spine.  Under this diagnostic code, a maximum 40 percent rating was warranted for severe limitation of motion, and a 20 percent evaluation if the limitation was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).
 
Diagnostic Code 5285 addressed residuals of vertebral fractures.  Diagnostic Code 5286 addressed ratings for complete bony fixation (ankylosis of) the spine.  Diagnostic Code 5289 addressed ankylosis of the lumbar spine.  38 C.F.R. § 4.71a.
 
The old criteria did not use specific objective values for range of motion, or objective standards for defining the degree of limitation of motion. As a result, words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
 
As noted, the spine rating criteria were changed effective September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The General Formula established specific values for spinal motion, see 38 C.F.R. § 4.71a , Plate V (2011), and set forth objective criteria for rating limitation of lumbar motion, which is the primary basis for rating orthopedic symptoms of spine disabilities. 
 
Under the General Formula spinal degenerative arthritis under Diagnostic Code 5242 provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  A 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula (2011).
 
Under Note: (1) of 38 C.F.R. § 4.71a , VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
 
Under 38 C.F.R. § 4.71a (Plate V) Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of thoracolumbar motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Factual Background and Analysis
 
The Veteran was granted service connection for a lumbosacral strain in a September 2005 rating decision, and assigned an initial evaluation of 20 percent effective July, 31, 1995.
 
There are limited treatment records for the lumbar spine prior to September 26, 2003.  VA treatment records from April 2000 and July 2001 noted that the back was unremarkable upon examination.  The Veteran is noted throughout the record to be obese.  
 
In March 2004, the Veteran complained of low back pain without radiculopathy.  He was noted to be obese and had negative straight leg raise tests.  X-rays were noted to show good disc space with minimal degenerative joint disease of the facet joints.  He was not prescribed a TENS (Transcutaneous Electrical Nerve Stimulation) unit.  The VA physician noted his used of nonsteroidal anti-inflammatory drugs (NSAIDs) was limited due to his possible renal insufficiency.
 
In June 2005, the Veteran was afforded a VA examination where he reported flare-ups three to four times a day, usually associated with knee flare-ups.  He was noted to have been provided with  TENS unit by the pain clinic at the Atlanta VA, which provided some relief.  He did not have a history of surgery or any radiating symptoms.  On examination, he had diffuse lumbar tenderness to palpation and some paraspinous tenderness with spasm.  His motion was "significantly limited."  He had forward flexion to 60 degrees, extension to 10 degrees, lateral rotation to 30 degrees bilaterally, lateral bending to 20 degrees bilaterally.  On repetitive motion his flexion significantly decreased down to a maximum of 30 degrees and his extension to zero degrees.  Significant grimacing was noted on the Veteran's face during the examination and he complained of fatigue during the assessment.  Muscle reflex and sensory studies were all within normal limits.  X-rays revealed a grossly normal lumbosacral spine.
 
Based on the June 2005 VA examination, the RO assigned a 20 percent rating under Diagnostic Code 5295 based upon a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  In a February 2006 rating decision, the RO assigned a 40 percent evaluation effective September 26, 2003, the date of the change in rating criteria for the spine.  The 40 percent evaluation was assigned based upon a limitation of spinal flexion to 30 degrees with repetitive motion.
 
The evidence of record does not include consistent treatment for the lumbar spine prior to June 2005.  Still, from the available evidence it can be concluded that while the June 2005 examiner found a severe limitation of lumbar motion, prior to September 26, 2003, there is no objective evidence that the appellant's lumbosacral strain was manifested by a severe limitation of motion.  At no time was the appellant's lumbosacral strain manifested by ankylosis.  As such, the Board finds evidence preponderates against entitlement to an evaluation in excess of 20 percent prior to September 26, 2003.  

Further, without evidence of ankylosis, there is no basis for an evaluation in excess of 40 percent between September 26, 2003 and June 18, 2005.  Additionally, without medical evidence showing lumbar radiculopathy there is no basis to assign separate ratings for any neurological impairment caused by the lumbar spine.  

The evidence of record does not show, and the Veteran does not allege, that he suffered from incapacitating episodes during the periods on appeal.  Additionally, x-rays do not show evidence of a fractured vertebrae.  The Veteran has not complained of radicular symptoms, and muscle, reflex and sensation testing were within normal limits in June 2005.  As such, a rating in excess of 40 percent is not warranted under either the old or new criteria for rating the spine.

In reaching this decision the Board considered the DeLuca decision, however, with respect to the period prior to September 26, 2003, the record does not show that lumbar pain was manifested by such manifestations as disuse atrophy, incoordination, weakened movement or excess fatigability.  There was no evidence of adequate pathology that would justify granting a higher rating under DeLuca due to pain.

Since September 26, 2003, the Board finds that the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  68 Fed. Reg. 51,454 -51,455 (Aug, 27, 2003).  Moreover, it is also evident that since September 26, 2003, there is no clinical evidence that spinal weakness or fatigue cause any additional functional loss.  Therefore, the Board again finds no basis for an increased rating under DeLuca.
 
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbosacral strain.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's lumbar disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
Finally, a review of Virtual VA records reveals that the Veteran was granted entitlement to total disability based on individual unemployability effective September 14, 2007.  While a March 2012 rating decision indicated that the RO was proposing to discontinue that entitlement, no action beyond the proposal has transpired to date.  Hence, the Board does not find that this case requires consideration of entitlement to individual unemployability in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 

ORDER
 
Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain prior to September 26, 2003 is denied.
 
Entitlement to a rating in excess of 40 percent for lumbosacral strain from September 26, 2003 to June 18, 2005 is denied.
 
 
REMAND
 
The Veteran was last afforded a VA spine examination in June 2005.  Given that fact, the Board finds that a new examination is warranted to document the current severity of his lumbar spine disorder.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  There are also limited treatment records regarding his lumbosacral spine after June 2005, and the RO should obtain updated treatment records pertinent to the Veteran's claim for an increased lumbar spine rating.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his lumbar disorder since 2005.  After the appellant has signed any necessary releases, those records should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA spine examination.  All indicated tests and studies are to be performed.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that he or she reviewed.  The examination must be conducted following the protocol in the most updated version of VA's Disability Examination Worksheet for the Spine.  A copy of that worksheet is to be provided to the physician.  The physician should determine the current level of severity of the lumbosacral strain, to include any associated neurological abnormalities.  
 
The examiner should indicate whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of spinal motion in the Veteran should be considered normal, even though it does not conform to the normal range of motion.  If so, the examiner should provide an explanation why that the range of motion is normal for the Veteran. 
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.
 
4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO must ensure that the examiner documented his/her review of records on Virtual VA, and that he/she specified the date range covering the records that were reviewed..  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


